 1                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
     RENE LOPEZ, an individual, on behalf of     Case No.: CV 19-2408-DMG (JEMx)
11
     himself and others similarly situated,      ORDER RE DISMISSAL OF ENTIRE
12                                               ACTION [22]
13              Plaintiff,
14              vs.
15
     EMPLOYER FLEXIBLE HR, LLC;
16
     EMPLOYER FLEXIBLE HR
17   INCORPORATED; EMPLOYER
18   FLEXIIBLE MANAGEMENT, LLC;
     and DOES 1 TO 10,
19
20              Defendants.
21
22
23
24
25
26
27
28


                                               -1-
 1         Having read and considered the Parties’ Joint Stipulation for an Order of
 2   Dismissal, and finding good cause, the Court APPROVES the Stipulation and orders that:
 3         1.     The individual claims of Plaintiff RENE LOPEZ against Defendants
 4   EMPLOYER FLEXIBLE HR, LLC (formerly doing business as EMPLOYER
 5   FLEXIBLE HR INCORPORATED) and EMPLOYER FLEXIIBLE MANAGEMENT,
 6   LLC are dismissed in their entirety without prejudice.
 7         2.     All claims as to the putative class against Defendants EMPLOYER
 8   FLEXIBLE HR, LLC (formerly doing business as EMPLOYER FLEXIBLE HR
 9   INCORPORATED) and EMPLOYER FLEXIIBLE MANAGEMENT, LLC are
10   dismissed in their entirety without prejudice.
11         3.     Each Party shall bear its own costs and fees.
12
13   DATED: September 6, 2019                         ________________________________
14                                                    DOLLY M. GEE
                                                      UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
